Citation Nr: 1751660	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  13-33 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a compensable rating for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from April 1976 to January 1979.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2017.  A transcript of the hearing is of record.  This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his July 2017 Board hearing, the Veteran testified that he had a hearing test in March 2017 at a VA medical facility.  The Veteran reported that the VA treatment provider informed him that the audiogram results showed worsening hearing acuity.  

VA medical records were last associated with the electronic claims file in December 2015.  In light of the evidence of subsequent VA medical records that would be relevant to the Veteran's increased rating claim, a remand is necessary.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in the constructive possession of the agency and must be obtained if the material could be determinative of the claim).  In addition, given the Veteran's reports of worsening hearing acuity since the last VA examination (in October 2015) he should be afforded a VA examination to determine the current severity of his hearing loss disability.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the electronic claims file all VA treatment records from December 2015 to the present. 

2.  Schedule the Veteran for an examination to determine the current severity of his service-connected bilateral hearing loss disability.  The electronic claims file should be made available to the examiner and reviewed in conjunction with the examination.  

3.  Thereafter, readjudicate the Veteran's claim.  If a complete grant of the benefits sought is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


